PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-10-31_ORD_01_AJ_00_FR.txt. 1935.
Le 3: octobre.
Réle général
n° 63.

69

ANNEXE 1

COUR PERMANENTE DE JUSTICE INTERNATIONALE

TRENTE-CINQUIEME SESSION (EXTRAORDINAIRE)

31 octobre 1935.

COMPATIBILITE DE CERTAINS
DÉCRETS-LOIS DANTZIKOIS AVEC LA
CONSTITUTION DE LA VILLE LIBRE

ORDONNANCE

Présents : Sir Ceci. Hurst, Président; M. GUERRERO, Vice-

27

Président ; le baron ROLIN-JAEQUEMYNS, le comte
Rostworowskl, MM. FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, URRUTIA, Jhr. VAN EYSINGA,
MM. WANG, NAGAOKA, juges.
LA COUR PERMANENTE DE JUSTICE INTERNATIONALE,
composée ainsi qu’il est dit ci-dessus,

Vu les articles 31 du Statut et 71 du Réglement de la Cour,

Rend lordonnance suivante :

Vu la requête du Conseil de la Société des Nations du
septembre 1935 priant la Cour de donner un avis consul-

tatif sur la question de savoir si deux décrets-lois édictés par

le

Sénat de Dantzig le 29 août 1935, et portant amendement

au Code pénal ainsi qu’au Code de procédure pénale de
Dantzig, sont compatibles avec la Constitution de la Ville
libre ou si, au contraire, ils violent une des dispositions ou
un des principes de ladite Constitution ;

Vu l'ordonnance, rendue par le Président de la Cour, la

Cour ne siégeant pas, le 4 octobre 1935, constatant que la Ville
libre de Dantzig remplit, dans l’espèce, les conditions énoncées

32
70 A/B 65 (DÉCRETS-LOIS DANTZIKOIS). — ORDONNANCE

dans l’article 73, paragraphe 1, alinéa 2, du Règlement de la
Cour ;

Vu la communication spéciale et directe adressée le même
jour au Sénat de la Ville libre pour l’informer que la Cour
était disposée à recevoir de lui un exposé écrit et à entendre,
au cours d’une audience publique, un exposé oral fait, le cas
échéant, au nom du Sénat, par un représentant dûment auto-
risé à cet effet;

Considérant que le Sénat de Dantzig a désigné un agent
pour le représenter devant la Cour dans la présente affaire ;

Considérant que l’agent du Sénat de Dantzig a transmis
à la Cour, le 5 octobre 1935, une lettre en date du même
jour par laquelle le Sénat demande a la Cour l'autorisation
de procéder à la désignation d’un juge ad hoc dans la présente
affaire en se fondant sur les motifs suivants :

« S'il est vrai que, selon l’article 71 du Règlement [de la Cour},
une désignation de ce genre n’est expressément prévue que dans le
cas d’un différend entre plusieurs Etats ou Membres de la Société
des Nations, il est également vrai que, dans la présente affaire où
il s’agit de l'examen de dispositions du droit constitutionnel interne
de la Ville libre, il serait extrêmement utile qu’un juge entièrement
au courant du droit constitutionnel dantzikois pit prendre place
sur le siège. La Ville libre de Dantzig serait disposée à nommer un
juge qui serait au courant de son droit constitutionnel. »

Considérant que, par lettre du 10 octobre 1935, le Président
de Ja Cour, la Cour ne siégeant pas, a fait informer l'agent
de la Ville libre que la demande du Sénat soulevait une
question de principe et qu’en conséquence il convenait que
VYagent de la Ville libre exposât oralement devant la Cour,
de façon plus complète que cela n'avait pu être fait dans
la lettre précitée, les motifs invoqués par le Sénat ;

Considérant qu’à l'audience du 30 octobre 1935, l'agent
de la Ville libre a développé les diverses considérations qui,
selon Je Sénat, justifieraient la présence d’un juge ad hoc
de Dantzig dans la présente affaire ;

Considérant que la Cour ne peut statuer qu’en conformité
de son Statut et de son Règlement, dûment établi en appli-
cation de l’article 30 du Statut;

Considérant, à cet égard, que la composition dans laquelle
la Cour doit siéger est régie par les articles 25 et 31 du
Statut ; qu'aux termes dudit article 31, la présence éventuelle
de juges ad hoc est exclusivement prévue pour le cas où il y a
des parties devant la Cour;

Considérant que tel n'est pas le cas dans la présente
affaire :

33
71 A/B 63 (DÉCRETS-LOIS DANTZIKOIS). — ORDONNANCE

Considérant que, d’après l’article 71, alinéa 1, du Règlement,
les avis consultatifs sont émis par la Cour en séance plénière
composée conformément à l’article 25 du Statut;

Considérant que si, par application de l’article 30 ci-dessus
rappelé du Statut, la Cour a, par l’article 71, alinéa 2, de
son Règlement, déclaré applicable à la procédure en matière
consultative la prescription de l’article 31 du Statut concernant
la désignation éventuelle de juges ad hoc, c'est exclusivement
lorsque cette procédure a trait à un différend actuellement
né entre deux ou plusieurs Etats ou Membres de la Société
des Nations, ainsi, d’ailleurs, que cela a été déjà constaté par
la Cour dans son Avis consultatif du 6 avril 1935 dans l'affaire
des écoles minoritaires en Albanie ;

Considérant que le second alinéa dudit article 71 constitue
actuellement la seule exception à la règle générale; qu’en
conséquence, l'application n'en saurait être étendue au delà
des limites qui lui ont été réglementairement fixées ;

PAR CES MOTIFS,

La Cour

décide qu’il n’y a pas lieu de faire droit à la demande de la
Ville libre d’être autorisée à désigner un juge ad hoc dans la
présente affaire.

Fait en anglais et en français, le texte français faisant foi,
au Palais de la Paix, à La Haye, le trente et un octobre mil
neuf cent trente-cinq, en deux exemplaires, dont l’un restera
déposé aux archives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

Le Président de la Cour:
(Signé) CECIL J. B. Hurst.

Le Greffier de la Cour:
(Signé) A. HAMMARSKJOLD.

34
72

ANNEXE 2

I. — DOCUMENTS TRANSMIS PAR LE SECRETARIAT DE LA SOCIÉTÉ DES
NATIONS :

1.

Rapport du représentant du Royaume-Uni, adopté par le Conseil

de la S. d. N. le 23 septembre 1935 (en francais et en anglais).

(Doc. C. 373. 1935. VII.)

Pétition des partis national-ailemand, social-démocrate et du

Centre, concernant le décret-loi du 29 août 1935 portant amende-

ment a certaines dispositions du Code pénal en vigueur (ex

français et en anglais). (Doc. C. 355. 1935. VIT.)

Originaux en langue allemande des documents reproduits ou cités

dans le document C. 355. 1935. VIT:

a) Pétition des partis national-allemand, social-démocrate et du
Centre (4 sept. 1935).

b) Observations du Sénat de Dantzig (7 sept. 1935).

c) Gesetzblatt für die Freie Stadt Danzig — Ausgabe A., n° gI

du 31 août 1935, contenant les décrets incriminés par les

pétitionnaires.

Gesetzblatt für die Freie Stadt Danzig —- Ausgabe B., n° 33

du 26 juin 1933, contenant le texte de la loi du 24 juin 1933

pour remédier à la détresse du peuple et de l’État.

&

=

Deutsche Justiz, Rechtspflege und Rechtspolitik, du 12 juillet

1935. Articles intitulés: ,,Die leitenden Gedanken der beiden

Gesetze zur Anderung des Strafgesetzbuches sowie zur Ande-

rung des Strafverfahrens und des Gerichtsverfassungsgesetzes

vom 28. Juni 1935”, et: ,,Die Einzelheiten der Strafgesetz-

novelle vom 28. Juni 1935.“

f) Deutsche Justiz, Rechispflege und Rechtspolitik, du 30 août
1935. Article intitulé: ,,Der Gedanke der Gerechtigkeit in der
deutschen Strafrechtserneuerung.‘

Procés-verbal du Conseil de la S. d. N. du 23 septembre 1935

{a.-m.), avec le rapport d'un Comité de trois juristes qui y

est visé.

Lettre du Haut-Commissaire de la S. d. N. à Dantzig au Sénat

de la Ville libre, transmettant les pétitions de certains partis

politiques (5 sept. 1935).

II. — DocuMENTS TRANSMIS AU NOM DE LA VILLE LIBRE DE DANTZIG:

I.

Travaux préparatoires qui ont précédé l'approbation de la

Constitution de Dantzig par le Conseil de la S. d. N.:

1) Procès-verbaux de la sous-commission nommée par la Com-
mission préparatoire pour le projet de Constitution.

2) Procés-verbaux de la Commission de la Constitution de
l’Assemblée constituante.

3) Comptes rendus sténographiques de l'Assemblée constituante
et de la Diète.

Urteil des Danziger Obergerichts, I. Zivilsenat, 14. November 1935.

Zusammenstellung der im Plaidoyer nicht wôrilich zitierten Eni-

scheidungen und Gesetzesstellen.

»Hôühere Gerechtigkeit, Gnade und Naturrecht'', von Rechtsanwalt

Prof. Dr. Grimm, Essen-Mtinster.
73 A/B 65. —- DÉCRETS-LOIS DANTZIKOIS

5. ,,Rechtsgutachten über die Verfassungsmässigkeit des von Volkstag
und Senat der Freien Stadt Danzig in der Form eines einfachen
Gesetzes beschlossenen und verkündeten Gesetzes zur Behebung
der Not von Volk und Staat, vom 24. Juni 1933 (Gesetzblatt für
die Freie Stadt Danzig, 1933, S. 273), von Staaisrat Prof. Dr.
Carl Schmitt, Berlin. (Cf. Journal officiel de la S. dad. N,
XVime année, n° 6, p. 775.)

III. — DocuMENTS RECUEILLIS PAR LE GREFFE :

1. Constitution de Dantzig (extrait n° 58 du Journal officiel, déc.
1930).

2. Articles 2 et 2a du Code pénal dantzikois en vigueur avant le
rer septembre 1935.

3. Lois d'autorisation dantzikoises antérieures à celle du 24 juin
1933, savoir des:
20 octobre 1923 (Danz. Gesetzblati, p. 1067).
29 novembre 1926 (id., p. 317).
23 janvier 1931 (id., p. 7).
30 juin 1931 (id., p. 605).
1er septembre 1931 (id, p. 719).
28 juin 1932 (id., p. 403).
24 juin 1933 (id., p. 273).

4. Passage de l'arrêt de la Cour supérieure de Dantzig du 7 novembre
1934, rappelé dans l'arrêt du 14 novembre 1935 de la même Cour.

5. Passage de l’arrét de la Cour supérieure de Dantzig du 28 avril

36

1932, rappelé dans l’arrêt du 7 novembre 1934 de la même Cour.
